Citation Nr: 1008952	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  96-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected left 
knee disability.  

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to the service-connected left 
knee disability.  

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected left 
knee disability.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to 
January 1974.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 RO rating 
decision.  

The Veteran testified before A Hearing Officer at the RO in 
September 1996, and in December 1998 before the undersigned 
Veterans Law Judge in Washington, DC.  

The Board remanded the claim to the RO for further 
development in May 1999.  

The Board denied the Veteran's claims in a decision 
promulgated in September 2005.  The Veteran thereupon 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In August 2006, the Court issued an Order granting a Joint 
Motion for Remand by the Parties to vacate the Board's 
decision.  

In April 2007, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for actions 
in compliance with the Court's Order.  
In a May 2008 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the Board's decision to the 
Court, which in a March 2009 Order, granted the parties' 
Joint Motion, vacating in part the Board's May 2008 decision 
and remanding the issues of service connection for low back 
disability, and right and left hip disorders for compliance 
with the terms of the Joint Motion.  

The Board remanded the claim to the RO in May 2009 for 
actions in compliance with the Court's Order.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The most probative medical opinion of record states that 
the Veteran's claimed low back, left hip and right knee 
disorders were not caused or aggravated by his service-
connected left knee disability.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability 
proximately due to or the result of the service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2009).  

2.  The Veteran does not have a left hip disability 
proximately due to or the result of the service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2009).  

3.  The Veteran does not have a right knee disability 
proximately due to or the result of the service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  The Board's analysis has been undertaken 
with that obligation in mind.  

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In November 2003 and June 2007, the RO sent the Veteran 
letters advising him that in order to substantiate his claims 
for secondary service connection the evidence must show that 
his service-connected disability either caused or aggravated 
his additional disability.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the November 2003 and June 2007 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2003 and June 2007 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, the first three 
content-of-notice requirements have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were provided to the Veteran 
after the rating action on appeal.  However, the Board finds 
that the lack of full pre-adjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  

Since VCAA was not enacted until November 2000, furnishing 
the Veteran with VCAA notice prior to the adjudication in 
September 1995 was clearly both a legal and a practical 
impossibility.  

Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  
See VAOGCPREC 7-2004.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated in the February 2008 and October 2009 
supplemental statements of the case after notice was 
provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below- 
that needs to be obtained prior to appellate review, or 
alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2009).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the Veteran of the fourth and fifth Dingess 
elements (degree of disability and effective date pertaining 
to the disability) in a March 2006 letter as well as the June 
2007 letter cited above.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, Social Security Administration records, 
the Veteran's statements, and a VA examination report dated 
in August 2009.  (The Board acknowledges other VA examination 
reports of record; however, for reasons detailed further 
below, they are not adequate for purposes of adjudicating the 
instant appeal.)  

The report of the August 2009 examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  

The Board therefore concludes that this examination is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
attorney have not contended otherwise.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II. Law and Regulations

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice- 
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

The Board will discuss the claimed joints (low back, left hip 
and right knee) together, since the symptomatology is 
intertwined with a common history of chronic pain syndrome; 
also, VA and non-VA examination reports tend to address 
multiple joints.  

The Board initially observes that the stated only reason for 
the Court's remand of the claim was compliance with VCAA's 
duty to assist.  The Board is confident that if the Court had 
discerned any error in its previous decision with respect to 
the Veteran's claim on the merits, such error would have been 
brought to the Board's attention.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that the "Court will 
[not] review BVA decisions in a piecemeal fashion"); see 
also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
("[a]dvancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court"); Cerullo v. Derwinski, 1 Vet. App. 
295, 200 (1991) (one reason advanced by Court for statutory 
interpretation was that it would "help[ ] prevent the 
wasting of judicial time and resources").  

In this regard, the Board has heretofore only considered the 
Veteran's claim on a secondary basis.  The Joint Motions did 
not identify any deficiency as to the scope of the Board's 
analysis.  See id.  

With respect to Wallin element (1), the Veteran is currently 
diagnosed with degenerative disc disease of the lumbosacral 
spine and degenerative changes in left hip and right knee.  
Wallin element (1) is accordingly satisfied for all claims.  
With respect to Wallin element (2), service-connected 
disability, the Veteran is service-connected for residuals of 
arthrotomy of the left knee.  (The Board notes the Veteran is 
also service-connected for acne vulgaris and residuals of 
left inguinal hernia surgery and left epididymectomy; 
however, his claim concerns only the service-connected left 
knee disability).  Wallin element (2) is accordingly 
satisfied.  

With respect to Wallin element (3), there are conflicting 
medical opinions as to whether the Veteran's lumbosacral 
spine, left hip and right knee disabilities are related to 
the service-connected left knee disability.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

The Board initially acknowledges the VA examination reports 
dated in June 1995, November 1999, May 2003 and November 
2007.  The first Joint Motion for Remand, as incorporated by 
the Court's order, held that Dr. W.B.'s May 2003 opinion 
regarding the etiology of the claimed disorders might have 
been tainted by improper correspondence by the RO; the Board 
will accordingly not consider Dr. W.B.'s opinion as to 
etiology.  

Thereafter, in response to the Board's remand and in 
compliance with the Court's August 2006 Order, the Veteran 
had another VA examination of the joints in November 2007.  
The examiner was Dr. G.W.F, the same physician who had 
examined the Veteran in June 1995 and November 1999.  

The second Joint Motion for Remand, as incorporated by the 
Court's order, held that Dr. G.W.F.'s November 2007 opinion 
contradicted his November 1999 opinion and did not offer a 
clear explanation for the change in his opinion.  

Additionally, Dr. G.W.F.'s June 1995 opinion is couched in 
speculative terms and is therefore not probative.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim).  Accordingly, the June 1995, November 1999, 
May 2003 and November 2007 VA opinions of etiology will not 
be considered.  

There is one medical opinion in the Veteran's favor.  The 
file contains a March 1996 letter from Dr. C.B.K. stating 
that he had been treating the Veteran for chronic pain for 
the past year.  Dr. C.B.K. opined that the Veteran's current 
low back, left hip and right knee conditions all related back 
to the initial service-connected left knee problem.  

The Veteran's right knee problem began with offloading from 
the left knee, which precipitated degenerative changes and 
meniscal tear.  It also caused progressive somatic 
dysfunction involving the sacroiliac joints and piriformis 
myospasms.  In Dr. C.B.K.'s opinion, had it not been for the 
left knee problems the Veteran would be having no problems 
whatsoever in the right knee, low back or hips.  

Dr. C.B.K. submitted another letter to VA in November 1998 
asserting that he was still treating the Veteran for chronic 
pain symptomatology.  Dr. C.B.K. stated that the Veteran's 
left knee derangement continued to be the major causative 
factor in his current chronic pain symptomatology including 
the low back pain and bilateral lower extremity 
symptomatology.  

Dr. C.B.K. opined that the Veteran had suffered significant 
consequences due to the severity and chronicity of the 
previous left knee instability including right knee 
instability and low back pain with progressive degenerative 
disc disease.  

The Veteran's continued pain symptomatology was all secondary 
to the previous left knee instability.  In Dr. C.B.K.'s 
professional opinion, the Veteran's multi-level somatic 
dysfunction was of a permanent and progressive nature and was 
a direct result of his compensatory left knee instability.  

In contrast to Dr. C.B.K.'s opinions is that of the August 
2009 VA examiner:

[He had] reviewed, although very time consuming, the 
veteran's 3 volume c-file.  [He had] also reviewed 
the VAMC Salem medical record of care to date.  Based 
on the evidence in the veteran's c-file, and from his 
interview and physical examination today, [he did] 
not find a direct causal relationship between the 
veteran's current left knee condition and it causing 
claimed chronic low back, left hip, and right knee 
conditions.  The veteran does have radiographic 
evidence of mild degenerative findings to his lumbar 
spine, bilateral hips, as well as both knees, but he 
ha[d] no functional impairments of either his spine, 
left hip, or the right knee.  These degenerative 
findings [were] more likely the result of aging and 
not a biomechanical alteration.  He [did] not have a 
biomechanical abnormality suggesting an alteration 
i[n] weight bearing as well.  For example, there 
[was] no pelvic tilting during standing or 
ambulation.  His stride in ambulation [was] very 
fluid, well coordinated, with symmetrical leg 
movement.  There [was] no limp or head bouncing 
present during his walking.  There was little to no 
weight bearing on the cane he brought on today's 
visit.  There was no widening of his stance during 
standing or walking and the positioning of his knees 
were midline (no outward or inward bowing of either 
knee).  His ambulation portrayed a causal sway with 
no objective signs he was in pain during his walking.  
It [was his] conclusion this veteran's claim of 
secondary conditions related to his low back, left 
hip, and right knee [were] not caused by his service-
connected left knee condition nor [was] there 
clinical evidence to support it.  

This opinion clearly discounts the possibility of secondary 
service connection, including based on aggravation.  See 
Allen, supra.  

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below places greater 
weight on the opinion of the August 2009 VA examiner than it 
does on the March 1996 and November 1998 opinions of Dr. 
C.B.K.  

The Board initially notes that August 2009 opinion of the VA 
examiner, a certified nurse practitioner, cannot be accorded 
less weight than that of Dr. C.B.K.  As noted by the Court in 
Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); "A nurse 
practitioner having completed medical education and training 
. . . fits squarely into the requirement of section 
3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions."  See also Goss v. Brown, 9 Vet. 
App. 109 (1996) (to qualify as an expert, a person need not 
be licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments).  

In any event, in an October 2009 addendum, a VA physician 
reviewed the August 2009 VA examiner's findings and agreed 
with his conclusion.  

The Board further emphasizes that it is a matter of public 
record that Dr. C.B.K. pleaded guilty in September 2005 to 
felony racketeering stemming from conduct beginning in 1998, 
two counts of felony marijuana distribution, and to 
misdemeanor healthcare fraud; he also surrendered his medical 
license and his Drug Enforcement Agency license.  In pleading 
guilty to these charges, Dr. C.B.K. avoided going to trial on 
95 charges including racketeering, conspiracy to commit 
racketeering, criminal conspiracy, mail fraud and perjury.  

Given the pattern of Dr. C.B.K.'s misconduct during the 
period in question, which involved over-prescription of pain 
medications and collusion with patients to defraud healthcare 
payers, the Board must find that Dr. C.B.K.'s statements 
inherently lack credibility and, to the extent, they are not 
supported by other competent evidence or medical opinion, 
must be seriously discounted in this case.  

Crucially, Dr. C.B.K.'s opinions are inconsistent with the 
totality of the record regarding the severity of the 
Veteran's symptoms.  Dr. C.B.K. asserted that the Veteran had 
exhibited severe instability of the left knee, resulting in 
chronic pain and severe and debilitating degenerative 
disorders of the other joints.  

However, none of the other medical examination reports of 
record, to include the Veteran's most recent examination in 
October 2009, found any instability of the left knee 
whatsoever.  

Meanwhile, the contemporary VA treatment notes have recorded 
for clinical purposes that the Veteran was a chronic pain 
patient exhibiting "drug-seeking behavior," i.e. 
overstating the severity of symptoms in order to obtain 
prescription medications (see VA neurology consultation in 
May 1992 and VA neurology consult in September 1994), and in 
March 2003, VA refused to provide the Veteran with a refill 
of narcotic pain medications due to evidence of concurrent 
abuse of amphetamines.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistence, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

Given that the totality of the evidence shows no instability 
of the left knee, and given that the evidence also shows the 
low back, right knee and left hip disorders to be much less 
severe than represented by Dr. C.B.K., the Board finds that 
Dr. C.B.K.'s opinion was based on premises inconsistent with 
the totality of the medical evidence of record.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion.")  

Thus, in this case, the Board accords greater probative 
weight to the comments and opinion provided by the August 
2009 VA examiner, based as they were on a review of the 
Veteran's claims file, a detailed review of pertinent aspects 
of his documented medical history, and a current examination.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Winsett v. West, 11 
Vet. App. 420 at 424-25 (it is not error for the Board to 
value one medical opinion over another, as long as a rational 
basis for doing so is given) and Guerrieri, supra.  

In addition to the medical evidence, the Board has considered 
the Veteran's testimony and his written assertions; however, 
none of this evidence provides a basis for allowing the 
claim.  

It is now well settled that lay persons without medical 
training, such as the Veteran and his attorney, are not 
qualified to render medical opinions regarding matters such 
as etiology of disease, which call for specialized medical 
knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (a layperson without 
the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The Board must accordingly find, because there is no legally 
sufficient medical opinion establishing a nexus between the 
Veteran's current disabilities and his service-connected left 
knee disability, Wallin element (3) has not been met, and the 
appeal must be denied.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for a claimed low back disorder as 
secondary to the service-connected left knee disorder is 
denied.  

Service connection for a claimed left hip disorder as 
secondary to the service-connected left knee disorder is 
denied.  

Service connection for a claimed right knee disorder as 
secondary to the service-connected left knee disorder is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


